Citation Nr: 1821613	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  00-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury (also claimed as residuals of a traumatic brain injury (TBI)).

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from June 1978 to February 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 1999 and June 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  The transcript is of record. 

In November 2016, the Board denied the Veteran's claim for service connection for residuals of a head injury.  The Veteran then appealed that decision to the Court of Appeals for Veteran's Claims (Court).  In September 2017, the Court in a joint motion for partial remand (JMPR) vacated the Board's November 2016 decision with regard to the Veteran's claim for residuals of a head injury and remanded the issue back to the Board for further adjudication.  

In the November 2016 Board decision, the Board also remanded the Veteran's claim for service connection for bilateral hearing loss.  In June 2017 the Board again remanded the issue for further development.  The Board finds that its orders were not substantially complied with and therefore an additional remand is necessary.

The Board notes that in December 2016, the Veteran filed a petition to reopen his claim for service connection for residuals of a head injury (also claimed as residuals of a TBI).  In May 2017, the RO declined the Veteran's petition to reopen.  As the Veteran also appealed the Board's decision to the Court, and as the Court has vacated the Board's prior decision with regard to the issue, the Board finds that the original claim for service connection and not the petition to reopen is properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, a VA opinion to determine the nature and etiology is required to decide the claims for service connection for residuals of a head injury (also claimed as residuals of a TBI). 

With regard to the Veteran's claim for residuals of a head injury (also claimed as residuals of a TBI), the Veteran alleges that his condition is due to injuries he sustained while in the service.  Service treatment records reflect that the Veteran sustained two head injuries while in the service, one in 1982 and the other in 1986.  Both times he lost consciousness, received treatment and was diagnosed with a concussion.  Post-service the Veteran reported short term memory loss, bouts of irrationality, and headaches   The Veteran has not yet been afforded a VA examination to determine the nature and etiology of his claimed residuals of a head injury or TBI.  Therefore, on remand, such an examination with an etiology opinion should be obtained.

As noted in the Introduction, the Veteran's claim for service connection for bilateral hearing loss was most recently remanded in June 2017.  At such time, the Board noted that assignment of a disability rating for hearing loss is derived by a mechanical application of the Rating Schedule to the specific numeric designations assigned after audiology testing is completed.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  See 38 C.F.R. § 4.85. 

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed."  See Savage v. Shinseki, 24 Vet. App. 259 (2011).

In this case, the Veteran submitted a private audiological evaluation report dated July 27, 2016.  The data contained in this audiogram may suggest that the Veteran has a bilateral hearing impairment that meets the level of severity to be considered hearing loss.  See 38 C.F.R. § 3.385.  However, although this report contains word recognition scores, there is no indication that they are specifically derived from the Maryland CNC test, as required for the examination to be deemed adequate.  Id.  Furthermore, there is no indication that this examination was performed by a state-licensed audiologist, as also required for adequacy.  Id.  The report merely lists the examiner as "Clinician" and provides no other credentials.  As such, the Board found that the July 2016 private report was unclear and not suitable for rating purposes.  Accordingly, further development was ordered to identify both the examiner's credentials and the type of speech discrimination performed.  However, after a thorough review of the file, it appears that none of the requested development was attempted or completed.  As such, the Board must remand the claim again so as to ensure compliance with the June 2017 remand directives.  See Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his claimed residuals of a head injury.  The claimed file should be made available for review. 

The examiner is asked to do the following: 

(A)  Identify all residuals of a head injury or TBI

(B)  Determine whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's identified head injury or TBI residuals are related to his military service, to include the documented head injuries in 1982 and 1986 to include his diagnosed concussions in his service treatment records.  The examiner is asked to comment on the Veteran's reports of headaches, memory loss, and bouts of irrationality.  

The rationale for any opinion offered should be provided.

2.  Make reasonable attempts to clarify whether the clinician listed on the July 2016 private report is a state-licensed audiologist and whether the word recognition scores listed on the July 2016 private report were derived from the Maryland CNC test. 

All attempts to seek clarification and any responses received should be documented in the claims file.

3  If the clinician listed on the July 2016 private report is a state-licensed audiologist and if the word recognition scores listed on the July 2016 private report were derived from the Maryland CNC test, then obtain an etiology opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hearing loss was incurred in aggravated by his service.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

